Citation Nr: 0833081	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-13 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depressive disorder, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had active service from September 1963 to July 
1966.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the benefit sought on appeal. 



FINDING OF FACT

A depressive disorder was not manifested during service or 
for many years following service, and is not shown to be 
causally or etiologically related to service or to the 
service-connected diabetes mellitus. 



CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2004, April 2006, and March 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Regarding the issue on appeal, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to this claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran essentially contends that his depressive disorder 
should be service connected because it is related to service 
or to his service connected diabetes.  Under VA laws and 
regulations, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
service or to a disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In his February 2004 claim, the veteran sought service 
connection for "depression" indicating only that is began 
in "67" and had been recently treated.  Following the RO's 
denial of service connection in February 2005, the veteran 
appealed, asserting he was "always" depressed and that this 
depression was due to his now service-connected diabetes and 
peripheral neuropathy.  The April 2006 Statement of the Case 
again denied service connection for the depression, both on a 
direct basis and as secondary to the diabetes and peripheral 
neuropathy.  As he perfected his appeal in May 2006, the 
veteran specifically stated the depression related back to 
his time in service.  During his testimony in April 2008 
before the Board, the veteran stated both that the depression 
related back to his service and that a VA doctor had told him 
verbally that it related to his service connected disability, 
though he admitted no doctor had ever told him his depression 
was related to service.

Service medical records do not reveal any complaints or 
treatment for depression or mood disorders.  A report of a 
physical examination performed in July 1966 in connection 
with his separation from service shown that the psychiatric 
clinical evaluation was normal, and on the Report of Medical 
History portion of the examination the veteran denied 
experiencing "depression or excessive worry" or "nervous 
trouble of any sort."

In November 2006, the veteran was afforded a VA examination 
and the report of that examination reflects that the 
veteran's claims file had been reviewed.  The veteran stated 
he had never been treated by a psychiatrist or received any 
form of counseling, having only received the medication for 
depression from a family doctor starting about 5 years prior.  
He first experienced mood problems in 1991, though these 
moods would come and go.  Only about 5 years before this 
examination did these moods become a problem and he then 
started the medication.  The veteran described developing 
diabetes in 1993, and though he felt initially overwhelmed 
with his diagnosis, over time he learned to deal with it.  

The VA examiner noted a VA primary physician note dated 
November 2003 that reported depression as one of the 
veteran's problems and that a private doctor listed a 
prescription for an anti-depressant in March of 2001.  The 
examiner noted the veteran spoke of diabetes as influencing 
development of his depression "only in the beginning."  The 
examiner also noted the veteran's use of alcohol and his 
mother's history of depression.  The VA examiner concluded 
his report by listing the Axis I diagnosis of depressive 
disorder not otherwise specified; alcohol dependence, and 
assigned a Global Assessment of Functioning (GAF) score of 
60.  He opined that it was less than likely than not that the 
veteran's depression was secondary to or aggravated by 
diabetes and neuropathy.

Based on this record the Board finds that the earliest 
evidence of record of the veteran's depressive disorder comes 
from 2001, some 35 years after service.  A lengthy interval 
of time between service and initial postservice manifestation 
of a disorder for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence otherwise relating the veteran's depressive disorder 
to any aspect of his active service or to a service connected 
disability.  As such, the Board finds that the medical 
evidence is against the claim.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current moods and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, he has only contended he was "always" depressed 
due to his diabetes, which he dates as having been diagnosed 
in 1993, some 27 years after service.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's depressive disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his depressive 
disorder and service or to a service connected disability by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
his depressive disorder and an injury, disease or event in 
service or to a service connected disability.  

While the veteran is clearly of the opinion that his 
depression is related to service or to a service connected 
disability, as a lay person the veteran is not competent to 
offer an opinion as the etiology of a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that service connection for 
depressive disorder is not established. 


ORDER

Service connection for depressive disorder, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


